65 So. 3d 152 (2011)
In re Ruben HERNANDEZ, Jr.
No. 2011-B-1036.
Supreme Court of Louisiana.
June 24, 2011.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent failed to communicate with his client and settled the client's personal injury claim without authority. This misconduct occurred in the same time frame as the misconduct forming the basis of respondent's earlier disciplinary matter. Prior to the filing of new formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Ruben Hernandez, Jr., Louisiana Bar Roll number 26334, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event he applies for reinstatement from his suspension in In re: Hernandez, 10-1927 (La.11/5/10), 46 So. 3d 1244, after becoming eligible to do so.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.